947 F.2d 951
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Donald ENTZEL, Defendant-Appellant.
No. 91-30118.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1991.*Decided Nov. 8, 1991.

Before EUGENE A. WRIGHT, HUG and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Donald Entzel appeals from a contempt order on grounds that the district court improperly presumed a witness was truthful merely because that witness was an attorney.   This contention is meritless.   The issue before the district court was whether Entzel knew he was obliged to appear in bankruptcy court on April 2, 1990.   The court found many facts that supported its conclusion that Entzel willfully failed to appear before the bankruptcy judge as ordered.


3
In finding that Entzel knew about the April 2, 1990 court appearance, the district court relied upon 1) the fact that the notice to appear was not returned by the post office, suggesting that the notice was properly delivered, 2) the letter dated March 29, 1990 from Lawrence L. Tracy to Entzel describing the nature of the April 2nd hearing and the importance of Mr. Entzel's presence, 3) the fact that Tracy and Entzel met before April 2, 1990, corroborating Tracy's testimony that he informed Entzel of the obligatory hearing, and 4) Tracy's credibility on the stand.   By articulating its reasons for its findings, the district court did not reveal an impermissible presumption upon which it relied.


4
The judgment of the district court is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3